DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, filed 5/9/2022, are acknowledged. Claims 1-15 are pending and considered on the merits below.

Specification
The disclosure is objected to because of the following informalities: there is a period missing at end of [0068].   
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: line 10 “wherein” is spelled incorrectly.  
Claim 4 is objected to because of the following informalities: place “the” before environment. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the crystalline lattice".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner interprets that the limitation reads “wherein the compounds of formula (8) are in a crystalline lattice, wherein the compounds of formula (8) in the crystalline lattice are coordinated through one or more of M1, M2, or M3.”
Dependent claims follow the same reasoning. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibarra et al. (Chem. Commun., 2013, 49, 7156, with supplemental information included).
Regarding claim 1, 11, 12, 13, and 14, Ibarra describes a method of monitoring an environment for a presence of a solvent (figure 1 and abstract) comprising: 
exposing a luminescent compound to the environment, wherein a relative luminescence emission intensity of the luminescent compound changes upon interaction with the solvent (scheme 1 and figure 1); and 
monitoring a change in the relative luminescence emission intensity of the luminescent compound (figure 1), 
wherein the luminescent compound includes compounds comprising formula (8):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(compound (8): scheme 1 and page 7156 "[Tb(tctpo)(OH2)]-2dmf·H2O", M1, 2, and 3 are Tb; R1, 2, and 3 are aryl groups; R4 is O; M1, 2, and 3 are the same), 
wherein the compounds of formula (8) in the crystalline lattice are coordinated through one or more of M1, M2, or M3 (figure S1). 
Regarding claims 2 and 3, Ibarra describes that the environment is selected from the group consisting of a liquid environment, a solid environment, a gaseous environment, and combinations thereof (SI “Photoluminescence Measurements. All spectroscopic data was obtained in the solid-state” Examiner’s note: regarding claim 3, the limitations only limit one member of the list provided in claim 2. Thus claim 3 is rejected on the same grounds as claim 2 because claim 3's scope includes that scope of claim 2).
Regarding claim 5, Ibarra describes that the environment comprises a single solvent or a plurality of different solvents, and wherein the solvent is selected from the group consisting of organic solvents, inorganic solvents, aqueous solvents, and combinations thereof (figure 1).
Regarding claim 6, Ibarra describes that the environment comprises a single solvent or a plurality of different solvents, and wherein the solvent is selected from the group consisting of acetonitrile, alcohols, amines, benzenes, chloroform, deuterium oxide, dichloromethane, dimethyl formamide, dimethyl sulfoxide, dioxanes, ethers, esters, glycerin, glycols, hexanes, ketones, pyridines, sulfides, thiols, thiophenes, toluenes, and combinations thereof (figure 1).
Regarding claim 7, Ibarra describes that the exposing occurs by a method selected from the group consisting of mixing, incubating, swapping, dipping, and combinations thereof; or wherein the exposing occurs by mixing the luminescent compound with the environment; or wherein the exposing comprises associating the environment with a structure embedded with the luminescent compound (page 7157 “activated samples were exposed to 1 atm of each guest for 30 min. For gaseous adsorbates, the sample chamber was purged (mixed) with ultrahigh purity (UHP) gas; alternatively, anhydrous, degassed liquid adsorbates were vaporized with flowing (mixing) UHP N2 using an in-line bubbler.”).
Regarding claim 8, Ibarra describes that the change in the relative luminescence emission intensity of the luminescent compound is reversible (scheme 1).
Regarding claim 9, Ibarra describes that the change in the relative luminescence emission intensity of the luminescent compound is represented by a change in color; or 
wherein the change in the relative luminescence emission intensity of the luminescent compound is represented by a change in visible light emission intensity; or 
wherein the change in the relative luminescence emission intensity of the luminescent compound is represented by a change in visible light emission pattern (figure 1).
Regarding claim 10, Ibarra describes that the monitoring occurs visually; or wherein the monitoring occurs in real-time; wherein the monitoring occurs by utilization of a spectrometer; or wherein a single luminescent compound is utilized to monitor the presence of a plurality of different solvents in the environment (page 7157 “the spectrophotometer cavity was employed”).
Regarding claim 15, Ibarra describes that the crystalline lattice is porous (page 7156 “The largest pore windows in PCM-15measure 14.2 Å (diagonal distance Tb–P; Fig. S1, ESI†)”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibarra et al. (Chem. Commun., 2013, 49, 7156, with supplemental information included) in view of McDonald et al. (J. Am. Chem. Soc. 2012, 134, 7056−7065).
Regarding claim 4, Ibarra describes all the limitations of claim 1, however is silent to the environment comprises air or a landfill.
McDonald describes “Among the most challenging CO2 separations is the removal of CO2 directly from air… [and] Porous solid adsorbents with high surface areas could potentially drastically reduce the large capital costs associated with air capture.” (page 7057).
Ibarra states “This study illustrates how PCM-15 may be utilized to quantitatively detect impurity levels in certain gas or vapour mixtures.” (page 7158) and cites McDonald as a reference (page 7056 #4). This suggests that these materials would work well as a impurity detector in sampled gases, including air, as this would provide for insight in the field of CO2 detection.
Therefore it would have been obvious for one skilled in the art at the time the invention was filed to modify the gases of Ibarra with and air environment as suggested by Ibarra and McDonald because this would provide insight in the field of CO2 detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797